646 So. 2d 238 (1994)
Michael Anthony STOCKER, Appellant,
v.
STATE of Florida, Appellee.
No. 93-4079.
District Court of Appeal of Florida, First District.
November 16, 1994.
Rehearings Denied January 5, 1995.
Michael Anthony Stocker, pro se.
Robert A. Butterworth, Atty. Gen., Sonya Roebuck Horbelt, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant, Michael Anthony Stocker, appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 and his motion for correction of illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We hold that appellant's rule 3.850 motion for post-conviction relief was appropriate for summary denial. In appellant's rule 3.800 motion, appellant asserts that the trial court erred in imposing consecutive habitual offender sentences for offenses arising out of a single criminal episode. Because a factual determination is necessary on the single criminal episode issue, we affirm the trial court's denial of appellant's rule 3.800 motion without prejudice to appellant's right to file a timely sworn motion for post-conviction relief on the same ground pursuant to rule 3.850. See Callaway v. State, 642 So. 2d 636 (Fla. 2d DCA 1994) (wherein the second district held that the two-year time limit for filing such a motion begins to run upon Hale v. State, 630 So. 2d 521 (Fla. 1993), becoming final); see also Bass v. State, 530 So. 2d 282 (Fla. 1988).
AFFIRMED.
ALLEN, WEBSTER, and DAVIS, JJ., concur.